Exhibit 10.1

 

                                                                                                                                                                  
Amendment No. RIB051B

 

 

AMENDMENT

TO THE

MASTER LOAN AGREEMENT

 

                THIS AMENDMENT is entered into as of October 10, 2007, between
CoBANK, ACB (“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South
Dakota (the “Company”).

 

BACKGROUND

 

                CoBank and the Company are parties to a Master Loan Agreement
dated October 6, 2005 (such agreement, as previously amended, is hereinafter
referred to as the “MLA”). CoBank and the Company now desire to amend the MLA.
For that reason, and for valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), CoBank and the Company agree as follows:

 

1.                                       Section 10 (A) of the MLA is hereby
amended and restated to read as follows:

 

                SECTION 10.  Financial Covenants. Unless otherwise agreed to in
writing, while this agreement is in effect:

 

                                (A)          Working Capital.   The Company and
its consolidated Subsidiaries will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 8(H)
hereof an excess of consolidated current assets over consolidated current
liabilities (both as determined in accordance with GAAP consistently applied) of
not less than $6,500,000.00. except that in determining consolidated current
assets any amount available under the Revolving Term Loan Supplement hereto
(less the amount that would be considered a current liability under GAAP if’
fully advanced) shall be included.

 

2.                                       Except as set forth in this amendment,
the MLA, including all amendments thereto, shall continue in full force and
effect as written.

 

 

                IN WITNESS WHEREOF, the parties have caused this amendment to be
executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

 

 

SOUTH DAKOTA SOYBEAN

 

 

 

 

PROCESSORS, LLC

 

 

 

 

 

By:

/s/ Pat Schultz

 

 

By:

Rodney Christianson

 

Title:

Assistant Corporate Secretary

 

 

Title:

CEO

 

 

--------------------------------------------------------------------------------


 

 

                                                                                                                                                                         
LoanNo. RlBO5ISOIC

 

 

STATUSED REVOLVING CREDIT SUPPLEMENT

 

                THIS SUPPLEMENT to the Master Loan Agreement dated October 6,
2005 (the “MLA”), is entered into as of October 10, 2007 between CoBANK, ACB
(“CoBank”) and SOUTH DAKOTA SOYBEAN PROCESSORS, LLC, Volga, South Dakota (the
“Company’), and amends and restates the Supplement dated June 6,2007 and
numbered RIBO51SO1B.

 

                SECTION 1.   The Revolving Credit Facility. On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company during the period set forth below in an aggregate principal
amount not to exceed, at any one time outstanding, the lesser of $28,000,000.00
(the “Commitment”), or the “Borrowing Base” (as calculated pursuant to the
Borrowing Base Report attached hereto as Exhibit A). Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

 

                SECTION 2.   Purpose.   The purpose of the Commitment is to
finance the inventory and receivables referred to in the Borrowing Base Report.

 

                SECTION 3.   Term.   The term of the Commitment shall be from
the date hereof, up to and including October 1,2008, or such later date as
CoBank may, in its sole discretion, authorize in writing.

 

                SECTION 4.    Interest.   The Company agrees to pay interest on
the unpaid balance of the loans in accordance with one or more of the following
interest rate options, as selected by the Company:

 

                (A)          CoBank Base Rate.   At a rate per annum equal at
all times to 1/2 of 1% below the rate of interest established by CoBank from
time to time as its CoBank Base Rate, which Rate is intended by CoBank to be a
reference rate and not its lowest rate. The CoBank Base Rate will change on the
date established by CoBank as the effective date of any change therein and
CoBank agrees to notify the Company of any such change.

                                                           

                (B)          Quoted Rate.   At a fixed rate per annum to be
quoted by CoBank in its sole discretion in each instance. Under this option,
rates may be fixed on such balances and for such periods, as may be agreeable to
CoBank in its sole discretion in each instance, provided that: (1) the minimum
fixed period shall be 30 days; (2) amounts may be fixed in increments of
$l00,000.00 or multiples thereof and (3) the maximum number of fixes in place at
any one time shall be 5.

                                                           

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the

 

--------------------------------------------------------------------------------


 

variable rate option to one of the fixed rate options. Upon the expiration of
any fixed rate period, interest shall automatically accrue at the variable rate
option unless the amount fixed is repaid or fixed for an additional period in
accordance with the terms hereof.  Notwithstanding the foregoing, rates may not
be fixed for periods expiring after the maturity date of the loans.  All
elections provided for herein shall be made telephonically or in writing and
must be received by 12:00 Noon Company’s local time. Interest shall be
calculated on the actual number of days each loan is outstanding on the basis of
a year consisting of 360 days and shall be payable monthly in arrears by the
20th day of the following month or on such other day in such month as CoBank
shall require in a written notice to the Company.

 

                SECTION 5.    Promissory Note. The Company promises to repay the
unpaid principal balance of the loans on the last day of the term of the
Commitment.  In addition to the above, the Company promises to pay interest on
the unpaid principal balance of the loans at the times and in accordance with
the provisions set forth in Section 4 hereof. This note replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.

 

                SECTION 6.    Borrowing Base Reports, Etc. The Company agrees to
furnish a Borrowing Base Report to CoBank at such times or intervals as CoBank
may from time to time request. Until receipt of such a request, the Company
agrees to furnish a Borrowing Base Report to CoBank within 30 days after each
month end calculating the Borrowing Base as of the last day of the month for
which the Report is being furnished. However, if no balance is outstanding
hereunder on the last day of such month, then no Report need be furnished.
Regardless of the frequency of the reporting, if at any time the amount
outstanding under the Commitment exceeds the Borrowing Base, the Company shall
immediately notify CoBank and repay so much of the loans as is necessary to
reduce the amount outstanding under the Commitment to the limits of the
Borrowing Base.

 

                SECTION 7.   Letters of Credit.   If agreeable to CoBank in its
sole discretion in each instance, in addition to loans, the Company may utilize
the Commitment to open irrevocable letters of credit for its account. Each
letter of credit will be issued within a reasonable period of time after receipt
of a duly completed and executed copy of CoBank’s then current form of
application or, if applicable, in accordance with the terms of any CoTrade
Agreement between the parties, and shall reduce the amount available under the
Commitment by the maximum amount capable of being drawn thereunder. Any draw
under any letter of credit issued hereunder shall be deemed an advance under the
Commitment. Each letter of credit must be in form and content acceptable to
CoBank and must expire no later than the maturity date of the Commitment. 
Notwithstanding the foregoing or any other provision hereof, the maximum amount
capable of being drawn under each letter of credit must be statused against the
Borrowing Base in the same manner as if it were a loan, and in the event that
(after repaying all loans) the maximum amount capable of being drawn under the
letters of credit exceeds the Borrowing Base, then the Company shall immediately
notify CoBank and pay to CoBank (to be held as cash collateral) an amount equal
to such excess.

 

2

--------------------------------------------------------------------------------


 

                SECTION 8.    Commitment Fee. In consideration of the
Commitment, the Company agrees to pay to CoBank a commitment fee on the average
daily unused portion of the Commitment at the rate of 1/4 of 1% per annum
(calculated on a 360 day basis), payable monthly in arrears by the 20th day
following each month. Such fee shall be payable for each month (or portion
thereof) occurring during the original or any extended term of the Commitment.
For purposes of calculating the commitment fee only, the “Commitment” shall mean
the dollar amount specified in Section 1 hereof, irrespective of the Borrowing
Base.

 

 

                IN WITNESS WHEREOF, the parties have caused this Supplement to
be executed by their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

 

SOUTH DAKOTA SOYBEAN

 

 

 

 

PROCESSORS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Pat Schultz

 

 

By:

Rodney Christianson

 

 

 

 

 

 

 

 

Title:

Assistant Corporate Secretary

 

 

Title:

CEO

 

 

 

3

--------------------------------------------------------------------------------

 